[Cite as State v. Heddleson, 2011-Ohio-6875.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO,                                  :   JUDGES:
                                                :   Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee,                     :   Hon. Sheila G. Farmer, J.
                                                :   Hon. Julie A. Edwards, J.
v.                                              :
                                                :
SCOTT EDWARD HEDDLESON,                         :   Case No. 2011CA00178
                                                :
        Defendant-Appellant.                    :   OPINION




CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Case No. 86-6271



JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   December 30, 2011




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

JOHN D. FERRERO                                     SCOTT E. HEDDLESON, PRO SE
Prosecuting Attorney                                Inmate No. 195-167
                                                    Marion Correctional Institution
By: RONALD MARK CALDWELL                            P.O. Box 57
Assistant Prosecuting Attorney                      Marion, OH 43302-0057
110 Central Plaza South, Suite 510
Canton, OH 44702
Farmer, J.

       {¶1}   On February 6, 1987, appellant, Scott Heddleson, pled guilty to one count

of aggravated murder in violation of R.C. 2903.01, two counts of aggravated robbery in

violation of R.C. 2911.01, and one count of grand theft in violation of R.C. 2913.02. On

same date, he was sentenced to life imprisonment with parole eligibility after thirty

years. Appellant did not file an appeal.

       {¶2}   In 1990, appellant filed with this court a motion for delayed appeal and a

writ of mandamus. Both were denied. See, State v. Heddleson (1990), Stark App. No.

CA-8191, appeal denied, 56 Ohio St.3d 711; State v. Heddleson (1990), Stark App. No.

CA-8240.

       {¶3}   On March 3, 1997, appellant filed a petition for postconviction relief,

challenging the fact that a single judge accepted his guilty plea as opposed to a three-

judge panel. The trial court denied the petition. This court affirmed the denial. See,

State v. Heddleson (August 4, 1997), Stark App. No. 1997CA00113, appeal denied,

(1997), 80 Ohio St.3d 1466.

       {¶4}   On December 31, 1998, appellant filed a Crim.R. 32.1 motion to withdraw

his guilty plea, again challenging the single judge issue. The trial court denied the

motion. This court affirmed the denial. See, State v. Heddleson (September 7, 1999),

Stark App. No. 99-CA-00074, appeal denied, (1999), 87 Ohio St.3d 1476.

       {¶5}   On February 24, 2011, appellant filed a motion to take judicial notice of

new case law on the single judge issue, to wit: Pratts v. Hurley, 102 Ohio St.3d 81,

2004-Ohio-1980, and State v. Parker, 95 Ohio St.3d 524, 2002-Ohio-2833.              By

judgment entry filed July 20, 2011, the trial court denied the motion.
       {¶6}   Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                             I

       {¶7}   "THE TRIAL COURT ABUSED THEIR DISCRETION WHEN DENYING

MOTION TO TAKE            JUDICIAL      NOTICE WHEN SUCH            NOTICE     INVOLVED

MANDATED LAW AND RELATES TO DEFENDANTS CASE."

                                             I

       {¶8}   Appellant claims the trial court erred in not granting his motion to take

judicial notice. The basis of appellant's motion was case law that developed subsequent

to his plea, conviction, and sentence on February 6, 1987, and his numerous

postconviction relief filings.   In particular, appellant cites to Parker, supra, which

mandates in capital cases, when a defendant waives the right to trial by jury, the case

shall be heard by a three-judge panel, even if the state agrees that it will not seek the

death penalty.

       {¶9}   Appellant has previously filed with this court his plea, conviction, and

sentence via a motion for delayed appeal which was denied as cited supra. The single

judge issue was not raised in this filing.

       {¶10} Thereafter, appellant filed a petition for postconviction relief and a Crim.R.

32.1 motion to withdraw his plea. Both filings included Parker arguments. Both filings

were denied as cited supra.

       {¶11} Because appellant's motion for judicial notice was predicated upon the

same arguments advanced in his postconviction relief petition and Crim.R. 32.1 motion,

we find the issue to be res judicata. Res judicata is defined as "[a] valid, final judgment
rendered upon the merits bars all subsequent actions based upon any claim arising out

of the transaction or occurrence that was the subject matter of the previous action."

Grava v. Parkman Twp., 73 Ohio St.3d 379, 1995-Ohio-331, syllabus.

       {¶12} We note the single judge issue was available on direct appeal, but

appellant did not file an appeal, nor did he raise the issue in his motion for delayed

appeal.   Appellant should have raised the single judge issue on direct appeal, not

collaterally via a motion for judicial notice. State ex rel. Rash v. Jackson, 102 Ohio

St.3d 145, 2004-Ohio-2053 (the single judge issue is not a proper subject for habeas

corpus relief and may be remedied only in a direct appeal from a criminal conviction).

       {¶13} As to the vehicle appellant used once his appeals were over to attempt to

have his matter reviewed, we find the motion to take judicial notice fails to conform to

proper procedure and fails as a substantive basis under Evid.R. 201. We concur with

appellee that such a request was a legal nullity.

       {¶14} Upon review, we find the trial court did not err in denying appellant's

motion to take judicial notice.

       {¶15} The sole assignment of error is denied.

       {¶16} The judgment of the Court of Common Pleas of Stark County, Ohio is

hereby affirmed.

                                                                     Judgment affirmed.


Hoffman, P.J. and Edwards, J. concur.
                IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO

                             FIFTH APPELLATE DISTRICT




STATE OF OHIO,                          :
                                        :
      Plaintiff-Appellee,               :
                                        :
v.                                      :        JUDGMENT ENTRY
                                        :
SCOTT EDWARD HEDDLESON,                 :
                                        :
      Defendant-Appellant.              :        CASE NO. 2011CA00178




      For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Stark County, Ohio is affirmed. Costs to

appellant.




                                        s/ Sheila G. Farmer_______________



                                        s/ William B. Hoffman______________



                                        s/ Julie A. Edwards _______________

                                               JUDGES